Citation Nr: 0842653	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for loss of all upper 
teeth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1957.  He was born in 1932.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is in effect for bilateral defective 
hearing, rated as 10 percent disabling; and tinnitus, rated 
as 10 percent disabling, both since his most recent claim in 
2004.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the data of record, the veteran filed a VA Form 
21-526 in 1979 with regard to both his teeth and a sinus 
disorder; action was taken to deny the later claim and he was 
so informed.  He has recently revisited the claim with regard 
to the upper teeth.  His representative has argued that his 
claim has been pending since 1979 and he should be accorded 
the benefits of laws in effect in 1979 with regard to some 
specifics.  Those more procedural aspects of the pending 
claim are not pertinent or pivotal until additional 
substantive development has taken place, and will not be 
further addressed at this time.

However for purposes of clarification, the Board would note 
that current regulation pertinent to service connection of 
dental conditions for treatment purposes is 38 C.F.R. § 
3.381, which provides as follows:

(a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-
connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as 
provided in §17.161 of this chapter. (b) The rating 
activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the 
condition was incurred or aggravated in line of 
duty during active service. When applicable, the 
rating activity will determine whether the 
condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a 
prisoner of war. (c) In determining service 
connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will 
be considered. 

Treatment during service, including filling or 
extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, 
unless additional pathology developed after 180 
days or more of active service. (d) The following 
principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted 
as normal at entry will be service- connected if 
they were filled or extracted after 180 days or 
more of active service. (2) Teeth noted as filled 
at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, 
after 180 days or more of active service. (3) Teeth 
noted as carious but restorable at entry will not 
be service-connected on the basis that they were 
filled during service.  

However, new caries that developed 180 days or more 
after such a tooth was filled will be service-
connected. (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be 
service-connected if extraction was required after 
180 days or more of active service. (5) Teeth noted 
at entry as non-restorable will not be service-
connected, regardless of treatment during service. 
(6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during 
service. (e) The following will not be considered 
service- connected for treatment purposes: (1) 
Calculus; (2) Acute periodontal disease; (3) Third 
molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, 
or was due to combat or in-service trauma; and (4) 
Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were 
extracted after 180 days or more of active service.

In substance, it is argued that the 180 day provisions were 
not in effect in 1979, and the veteran should not be held 
thereto.

Service treatment records show that he had numerous upper and 
lower teeth extracted in service and replaced by dental 
plates.  The claim was denied by the VARO in on the basis 
that the extractions were required due to the nonviablity of 
all of these teeth due to periodontal disease, not involving 
trauma or new infection or disease processes (e.g., loss of 
bone due to osteomyelitis, etc. ), and all of which existed 
prior to and was noted at entrance into service.

Private treatment records from 1979 are in the file relating 
to tissue removal including from the retromolar area on the 
left, for which the summary histology report showed 
acanthosis and hyperkeratosis of a benign nature.

The veteran, particularly in his Substantive Appeal, a VA 
Form 9, filed in November 2005, argued that his teeth should 
have never been removed; that the records cited by VA are in 
error and that while he had had some dental problems prior to 
service, they were not of such a degree of severity as to 
have required the care undertaken.  He said he had also been 
kicked in the teeth by a horse.  He indicated that the 
dentist who had seen him then had since died, and records had 
not yet been found or made available.  

It is not entirely clear the nature of the benefits now 
sought by the veteran and he needs to clarify this.

The pertinent SOC indicates that there was no sign of dental 
trauma in service, but that at entry, he had multiple missing 
teeth and areas of tooth decay; that soon after entrance 
(February 1953), he had teeth ## 5-12 and then ## 14-16 
extracted and was fitted for a dental plate.  The VARO denied 
the claim on the basis that there was no sign of trauma; and 
that nothing in service was shown to have complicated or 
altered his deteriorated pre-existing dental situation.

However, the veteran subsequently submitted a July 2006 
statement from a dentist, J.J.S., to the effect that he had 
the veteran's partial records for his care starting at age 9 
years in 1942 and going through care in 1952; and opining 
that while he was shown during that time to have had 
restorations and extractions, the records did not reflect 
serious periodontal disease, but only caries, not sufficient 
to have required the in-service treatment undertaken 
(emphasis in original).  He acknowledged the exceptions to 
have been that the caries were very extensive in at least two 
molars as they had required extractions.  The statement from 
this dentist has not been further addressed by the VARO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) Complete private dental records 
from before and since service, including 
from Dr. J.J.S. who has indicated he has 
partial records from as early as 1942-
1952, and from the physicians who saw him 
in 1979, if available, should be acquired 
and added to the claims file.  

    (b) If the veteran has had other VA 
dental evaluation(s) since service, he 
should so state, and give specifics as to 
dates, etc., and the reports thereof 
should be added to the file.  
    
    (c) He should also clarify the nature 
of the benefit he is now seeking.

2.  The case should then be sent to a VA 
dentist for a written evaluation of the 
aggregate file, including the documents 
referred to above, and for an opinion as 
to: 

    (a) the overall nature of the veteran's 
dental health prior to service, and the 
nature of all dental care undertaken in 
service;  

    (b) whether there is anything to 
suggest that the veteran's teeth 
deteriorated in service due to disease or 
anything else, and by what is that 
determinable; and 

    (c) whether the care undertaken in-
service was appropriate and necessary 
given the circumstances of his pre-service 
dental health versus that identified at 
the time of the performed military dental 
services, and by what is that 
determinable.  
    
    (d) Any further analysis as to his 
relative dental health before, during and 
since service, would be helpful.

3.  Once the development has been 
accomplished, readjudicate the veteran's 
claim on all pertinent bases.  Moreover, 
in considering the claim, it is noted that 
the dental issue does not appear to have 
been adjudicated in 1979.  Accordingly, 
the veteran's claim raised at that time 
has never become final.  Therefore, the 
claim must be analyzed under the law as 
then in effect (i.e., prior to the 180-day 
provision currently included under 
38 C.F.R. § 3.381).    

If the decision remains adverse, provide 
him and his representative with an 
appropriate and comprehensive SSOC to 
include all pertinent regulations.  Then 
return the case to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

